       Case 2:19-cv-02656-JAR-GEB Document 30 Filed 11/21/19 Page 1 of 4




                           THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS

 FERRELL COMPANIES, INC, as Plan             )
 Sponsor and Plan Administrator of the       )   CASE NO. 2:19-CV-2656-JAR-ADM
 Ferrell Companies, Inc., Employee Stock     )
 Ownership Plan,                             )
                                             )
                  Plaintiff,                 )
                                             )
 v.                                          )
                                             )
 GREATBANC TRUST COMPANY, Trustee            )
 of the Ferrell Companies, Inc. Employee     )
 Stock Ownership Trust                       )
                                             )
                  Defendant.                 )
                                             )
 GREATBANC TRUST COMPANY,                    )
 Trustee of the Ferrell Companies, Inc.      )
 Employee Stock Ownership Trust,             )
                                             )
                  Counterclaim-Plaintiff,    )
                                             )
 v.                                          )
                                             )
 FERRELL COMPANIES, INC., as Plan            )
 Sponsor and Plan Administrator of the       )
 Ferrell Companies, Inc., Employee Stock     )
 Ownership Plan,                             )
                                             )
                   Counterclaim-Defendant.   )
                                             )

FERRELL COMPANIES, INC.’S UNOPPOSED MOTION FOR EXTENSION OF TIME
   TO RESPOND TO GREATBANC TRUST COMPANY’S COUNTERCLAIMS




{00200755.DOCX}
       Case 2:19-cv-02656-JAR-GEB Document 30 Filed 11/21/19 Page 2 of 4




          Plaintiff/Counterclaim-Defendant Ferrell Companies, Inc. (“FCI”), pursuant to Rule 6(b)

of the Federal Rules of Civil Procedure and Local Rule 6.1 of the Local Rules of Practice of the

U.S. District Court for the District of Kansas (“Local Rules”), files its Unopposed Motion for

Extension of Time to Respond to GreatBanc Trust Company’s (“GreatBanc”) Counterclaims and

states as follows:

          1.      On October 24, 2019, FCI filed its Complaint for Declaratory Judgment, Injunctive

and Other Relief against GreatBanc. On November 1, 2019, GreatBanc filed its Verified Answer,

Defenses and Counterclaims (“Counterclaims”).

          2.      The current deadline for FCI to respond to GreatBanc’s Counterclaims is November

22, 2019.

          3.      Pursuant to Rule 6.1 of the Local Rules, counsel for FCI conferred with

GreatBanc’s counsel regarding an extension of time, and GreatBanc’s counsel consented to an

extension of 30 days.

          4.      Due to previously scheduled commitments, FCI’s counsel needs additional time to

assess the continuing viability of GreatBanc’s Counterclaims, if any, based upon intervening

events.

          5.      FCI’s time to plead in response to GreatBanc’s Counterclaims has not yet expired.

          6.      No prior extension of this deadline has been requested.

          7.      No party would be prejudiced by the extension.

          8.      This Motion is filed in good faith and not for the purposes of delay.

          9.      Oral argument is not requested on the Motion.

          10.     The extension should not affecting scheduling of this case.




{00200755.DOCX}                                   -1-
       Case 2:19-cv-02656-JAR-GEB Document 30 Filed 11/21/19 Page 3 of 4




        WHEREFORE, Plaintiff/Counterclaim-Defendant FCI hereby requests that the Court enter

an Order granting this Unopposed Motion for an Extension of Time, providing FCI with an

extension up to and including December 23, 2019 to file its responsive pleadings to GreatBanc’s

Counterclaims.

        A proposed Order is attached.

Dated: November 21, 2019


                                                Respectfully submitted,

                                                s/James D. Griffin
 John A. Burlingame (DC # 455876)               James D. Griffin (KS # 12545)
 (pro hac vice admitted)                        Brent N. Coverdale (KS # 18798)
 SQUIRE PATTON BOGGS (US) LLP                   SCHARNHORST AST KENNARD GRIFFIN PC
 2550 M Street, NW                              1100 Walnut Street, Suite 1950
 Washington, DC 20037                           Kansas City, MO 64106
 Tel: (202) 457-6000                            Tel: (816) 268-9400
 Fax: (202) 457-6315                            Fax: (816) 268-9409
 Email: john.burlingame@squirepb.com            E-mail: jgriffin@sakg.com
                                                         bcoverdale@sakg.com
 Joseph C. Weinstein (OH # 0023504)
 (pro hac vice pending)
 SQUIRE PATTON BOGGS (US) LLP
 4900 Key Tower
 127 Public Square
 Cleveland, OH 44114
 Tel: (216) 479-8500
 Fax: (216) 479-8780
 Email: joe.weinstein@squirepb.com




{00200755.DOCX}                              -2-
       Case 2:19-cv-02656-JAR-GEB Document 30 Filed 11/21/19 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 21st day of November, 2019, a copy of

FERRELL COMPANIES, INC.’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO

RESPOND TO GREATBANC TRUST COMPANY’S COUNTERCLAIMS was filed

electronically with the Clerk of the Court, using the CM/ECF system, which sent notification of

such filing to all persons registered to receive such notice.

                                                   s/James D. Griffin
                                                   One of the Attorneys for Ferrell Companies, Inc.




{00200755.DOCX}                                  -3-
